AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE District of Florida

Case Number: 6:21-CV-01029-PGB-EJK

Plaintiff:
TAVIA WAGNER

vs.

Defendant:
HELKIM REALTY, LLC AND PIZZA POMODORO NSB, LLC, D/B/A PIZZA
POMODORO

For:

JOE M QUICK, P.A., LAW OFFICES
1224 S PENINSULA DR

#619

DAYTONA BEACH, FL 32118

Received by BILL ROSE on the 22nd day of July, 2021 at 11:26 am to be served on PIZZA POMODORO NSB, LLC D/B/A
PIZZA POMODORO C/O CATERINA TIANO-REGISTERED AGENT, 1518 S DIXIE FREEWAY, NEW SMYRNA BEACH, FL
32168.

I, BILL ROSE, being duly sworn, depose and say that on the 29th day of July, 2021 at 4:40 pm, |:

served a Limited Liability Company by delivering a true copy of SUMMONS IN A CIVIL
ACTION AND COMPLAINT with the date, hour and initials of process server endorsed thereon
by me, to: JOHN DOE (REFUSED TO PROVIDE NAME) as PERSON IN CHARGE for PIZZA
POMODORO NSB, LLC D/B/A PIZZA POMODORO, at the address of: 1518 S DIXIE
FREEWAY, NEW SMYRNA BEACH, FL 32168, and informed said person of the contents
therein, in compliance with F.S. 48.062 (c)

(c) If a member or manager is not available during regular business hours to accept service on
behalf of the limited liability company, he, she, or it may designate an employee of the limited
liability company to accept such service. After one attempt to serve a member, manager, or
designated employee has been made, process may be served on the person in charge of the
limited liability company during regular business hours.

Additional Information pertaining to this Service:
SERVED PERSON IN CHARGE (REFUSED TO PROVIDE NAME); ADVISED BUSINESS IS NO LONGER RUN BY
CATERINA TIANO, BUT REFUSED TO PROVIDE ANY OTHER INFORMATION.

Description of Person Served: Age: 35, Sex: M, Race/Skin Color: WHITE (GREEK), Height: 6'0", Weight: 200, Hair: DARK,
Glasses: N

UYU EAT TA
AFFIDAVIT OF SERVICE For 6:21-CV-01029-PGB-EJK

| certify that | am over the age of 18, have no interest in the above action, and am a Process Server, in good standing, in the
judicial circuit in which the process was served. Under penalty of perjury, | declare that | have read the foregoing return of
service and that the facts in it are true. Notary not required pursuant to F.S. 92.525(2)

State of Florida Lathe fo

 

County of Cos G& BILL ROSE
Subscribed and sworn to before me by means of Process Server
physical presence on the 30th day of July, 2021 by the

affiant who is personally known to me. MAX J. GARCIA, INC.

145 E RICH AVE

SR
me SUITE G
re Deland, FL 32724

Notary Public oy» _ .
Print Name £u& Se Gwe —— (S86) 624-6949

 

 

Our Job Serial Number: MJG-2021004826

MY COMMISSION # HH 147149

EXPIRES: July 23, 2025 Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1t
Notary Public Underwriters

 
Case 6:21-cv-01029-PGB-EJK Document14 Filed 07/21/21 Page 2 of 2 PageiD 115

AO 440 (Rev. 06/12) Summons in a Civil Action
UNITED STATES DISTRICT COURT
for the

Middle District of Florida

 

TAVIA WAGNER
)
)
Platntiffts) }
v. Civil Action No, 6:21-cv-01029-PGB-EUK
HELKIM REALTY, LLC and PIZZA POMODORO O)0 TIME. ay /e )

(VG NSB, LLC, d/b/a PIZZA POMODORO pate 4/0? y)

) Server Iti neon

fod Oh i PP ) (court-appointed process server)

Defendant(s) ) , oO
/f2 /b Cf Lo x 58 UOL- Bort
SUMMONS IN A CIVIL ACTION Recipient Signature

To: (Defendant's name and address} PIZZA POMODORO NSB, LLC
d/b/a PIZZA POMODORO
CATERINA TIANO - REGISTERED AGENT
1518S. DIXIE FREEWAY
NEW SMYRNA BEACH, FLORIDA, 32168

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: JOE M. QUICK, ESQ.

LAW OFFICES OF JOE M. QUICK, ESQ.
1224 S, PENINSULA DRIVE #619
DAYTONA BEACH, FLORIDA 32118
TELEPHONE (386) 212-3591

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

 

Date: July 21, 2021

Signature of Clerk or Deputy Cherk
